UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4238


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TOBORIS TANTON BUIE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:01-cr-00288-NCT-1)


Submitted: November 21, 2017                                Decided: November 30, 2017


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Gregory Davis, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Winston-Salem, North
Carolina, for Appellant. Sandra Jane Hairston, Acting United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Toboris Tanton Buie appeals from the district court’s judgment and commitment

order revoking his supervised release and imposing a 20-month sentence. Counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are

no meritorious issues for appeal, but questioning whether Buie’s sentence was plainly

unreasonable. Buie filed a pro se supplemental brief raising two issues. The Government

has declined to file a brief. We affirm.

       We will affirm a sentence imposed after revocation of supervised release if it is

within the prescribed statutory range and is not plainly unreasonable. United States v.

Crudup, 461 F.3d 433, 438-40 (4th Cir. 2006). While a district court must consider the

Chapter Seven policy statements, U.S. Sentencing Guidelines Manual Ch. 7, Pt. B

(2016), and the statutory requirements and factors applicable to revocation sentences

under 18 U.S.C. §§ 3553(a), 3583(e) (2012), the district court ultimately has broad

discretion to revoke supervised release and impose a term of imprisonment up to the

statutory maximum. Crudup, 461 F.3d at 438-39.

       A supervised release revocation sentence is procedurally reasonable if the district

court considered the Chapter 7 advisory policy statements and the § 3553(a) factors it is

permitted to consider in a supervised release revocation case. See 18 U.S.C. § 3583(e);

Crudup, 461 F.3d at 439-40. A revocation sentence is substantively reasonable if the

district court stated a proper basis for concluding the defendant should receive the

sentence imposed, up to the statutory maximum. Crudup, 461 F.3d at 440. Only if a



                                            2
sentence is found procedurally or substantively unreasonable will we “then decide

whether the sentence is plainly unreasonable.” Id. at 439 (emphasis omitted).

       We discern no error in the district court’s decision to impose a 20-month sentence

and terminate supervision thereafter. The court adequately stated permissible reasons for

the sentence, including Buie’s pattern of continuing criminal conduct that necessitated a

sentence deterring Buie from future criminal conduct and protecting the public. We have

carefully reviewed the record and Anders brief and conclude that Buie’s sentence is not

plainly unreasonable. We find no merit in the claims Buie raises in his informal brief.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the judgment. This

court requires that counsel inform Buie in writing, of the right to petition the Supreme

Court of the United States for further review. If Buie requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Buie. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




                                             3